FundX Conservative Upgrader Fund Supplement dated December 27, 2007 to Prospectus dated February 28, 2007. Effective December 31, 2007, the “Advisor’s Classification Process – The Funds – FundX Conservative Upgrader Fund” section on page 11 of the Prospectus has been modified as follows: FundX Conservative Upgrader Fund Under normal market conditions, the Conservative Fund will invest substantially in shares of Class 3 funds. These Underlying Funds generally invest in equity securities of U.S. and foreign companies with a wide range of market capitalization. In addition, the Conservative Fund will generally have significant exposure to Class 4 funds, with investment objectives that incorporate both income and capital appreciation (e.g., balanced funds), and Class 5 fixed income funds with varying maturities (e.g., long-term, intermediate or short-term) and credit qualities (e.g., investment grade or non-investment grade).
